DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Jinks on 4/15/2021.
The application has been amended as follows:
1. A method of reducing a burn-on time of a composite component after the composite component has been heated, wherein the composite component comprises a body comprising a plurality of layers of fibres layered between a front face of the body and a rear face of the body within a matrix material, wherein the body comprises an edge face between the front face and the rear face at least partially formed by edges of the layers of fibres, wherein the method comprises:
shaping an edge portion of the body in order to control a local concentration of vapours from the matrix material at the edge face of the body, the vapours having been produced during heating of the composite component and having passed between the layers of fibre of the body to the edge face;
wherein the edge portion is shaped such that positions of the edges of two or more of the layers of fibres are staggered in a direction parallel to the front face of the body, such that at least a portion of the edge face is formed at a non-perpendicular angle relative to the front face; and
wherein the edge portion is shaped such that the edge face has an undulating profile along a length of the edge face through a full thickness of the edge portion, and the edge portion does not face another edge of the body with mating undulations.
2. (Cancelled) 

8. The method of claim 7, wherein the method further comprises providing a strip of resilient material over the front and/or rear faces of the body, the strip of resilient material extending at least partially along the length of the edge face, wherein the one or more fasteners pass though the strip of resilient material. 
9. The method of claim 7, wherein shaping the edge portion of the body comprises bending or folding the body of the composite component out of a plane of the front face to form a bend portion extending along the edge portion, and the one or more fasteners pass though the body on at least one side of the bend portion. 
10. (Cancelled) 

11. A composite component for a gas turbine engine, the component comprising
a body comprising a plurality of layers of fibres layered between a front face of the body and a rear face of the body within a matrix material, comprising an edge face between the front face and the rear face at least partially formed by edges of the layers of fibres, and wherein an edge portion of the body is shaped such that a concentration of vapours from the matrix material at the edge face of the body, that are produced during heating of the composite component and pass between the layers of fibre of the body to the edge face, is reduced,
wherein the positions of the edges of two or more of the layers of fibres are staggered in a direction parallel to the front face of the body, such that at least a portion of the edge face is formed at a non-perpendicular angle relative to the front face, and 
wherein the edge portion is shaped such that the edge face has an undulating profile along a length of the edge face through a full thickness of the edge portion, and the edge portion does not face another edge of the body with mating undulations.
12. (Cancelled)

claim 13, wherein the component comprises a strip of resilient material provided over the front and/or rear faces of the body, the strip of resilient material extending at least partially along the length of the edge face, wherein the fasteners pass though the strip of resilient material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose of fairly teach a method or composite component as claimed having the combined subject matter of both original claims 2 and 10 as currently recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Matthew P Travers/             Primary Examiner, Art Unit 3726